DETAILED CORRESPONDENCE
Note: This office action is in response to communication filed on 05/16/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
Status of Claims
Claims 1-13, 16, 18, 20-21, 25, 29, and 36-37 are pending in the application.
Claims 20-21, 25, 29, and 36-37 are withdrawn from further consideration.
Claims 1-13, 16, and 18 are examined on the merits.
Response to Arguments
Applicant’s arguments are based on the priority in terms of art that Examiner applied and the “Petition to Accept a Delayed Claim of Priority” filed on 4/19/2022 was dismissed (mailed 08/03/2022); therefore, Ingram (US PGPUB 20170182230) is still qualified as prior art and is applied below under 35 U.S.C. 103 rejections. 
With respect to the claim rejection(s) under 35 U.S.C § 112 (b), applicant’s amendment(s) to the claim(s) has/have overcome the rejection(s). 
With respect to the non-statutory double-patenting rejection(s), applicant acknowledged the rejection(s). Therefore, the non-statutory double-patenting rejection(s) is/are maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-3, 6-8, 10-12, 16, and 18 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-6 of copending Application No. 15/392232 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because copending claims 1-6 contain the additional limitations of a system for treating a tissue site comprising a fluid-delivery interface fluidly coupled to the dressing, wherein the fluid-delivery interface comprises an inlet pad; wherein the pores have a size of 400-600 microns; wherein the antimicrobial solution comprises the peroxy pyruvic acid at a concentration of about 2% to about 0.005%, and is thus more specific, in effect making the invention of copending claims 1-6 a "species" of the "generic" invention of instant claims 1-3, 6-8, and 10-12. It has been held that the generic invention is "anticipated" by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Regarding instant claims 1, 16 and 18, claim 1 of copending application discloses all the limitations of instant claims 1, 16, and 18.
Examiner notes that the scope of the claimed “tissue interface” encompasses a manifold (¶0037-0038 and claim 18 of instant application). Thus, the disclosed “manifold” in reference application reads on the claimed “tissue interface”. 
Examiner notes that the scope of the claimed “a-keto carboxylic acid” encompasses peroxy pyruvic acid (¶0020, 0051, and claim 16 of instant application). Thus, the disclosed “peroxy pyruvic acid” in reference application reads on the claimed “a-keto carboxylic acid”.
Thus, instant claims 1, 16 and 18 and claim 1 of copending application are coextensive in scope.
Regarding instant claim 2, claim 2 of copending application discloses all the limitations of instant claim 2.
Regarding instant claim 3, claim 3 of copending application discloses all the limitations of instant claim 3.
Regarding instant claim 6, claim 4 of copending application discloses all the limitations of instant claim 6.
Regarding instant claims 7-8, claim 5 of copending application discloses all the limitations of instant claims 7-8.
Regarding instant claims 10-12, claim 6 of copending application discloses all the limitations of instant claims 10-12.
Examiner notes that the scope of the claimed limitation “providing the antimicrobial solution to the therapeutic environment” encompasses “providing the antimicrobial solution to the manifold” since the manifold is within the therapeutic environment (¶0031-0032 and 0037-0038 of instant application). Thus, instant claims 10-12 and claim 6 of reference application are coextensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingram (US PGPUB 20170182230 – of record).
Regarding claim 1, Ingram discloses a system for treating a tissue site (Abstract, ¶0002 and Fig. 1), comprising:
a dressing (a dressing 102: ¶0027-0028 and Fig. 1) including a tissue interface (a tissue interface 108: ¶0027 and Fig. 1) adapted to contact the tissue site (108) and a cover (a cover 106: ¶0027 and Fig. 1) adapted to provide a fluid seal between a therapeutic environment including the tissue interface proximate one side of the cover and a local external environment on the other side of the cover (Abstract, ¶0008, 0043, 0072);
a positive-pressure source (a positive pressure source 116: ¶0028 and Fig. 1) operable to fluidly couple to a solution source (a solution source 114: ¶0028 and Figs. 1-1A) and adapted to actuate the solution source for delivering an antimicrobial solution comprising a peroxy α-keto carboxylic acid … to the tissue interface (¶0008 and 0073); and
a negative-pressure source (a negative pressure source 104: ¶0028 and Fig. 1) fluidly coupled to the dressing (¶0028) and adapted to provide negative pressure to the therapeutic environment after delivery of the antimicrobial solution to the therapeutic environment (¶0008, 0074, and Figs. 1-1A).
Ingram further discloses a peroxy α-keto carboxylic acid (peroxy a-keto carboxylic acid is peroxy pyruvic acid: Abstract, ¶0006-0008, 0020, 0069, and 0089) having a concentration of 0.05% or less (¶0022) for the benefit of providing low concentrations to kill highly resistant pathogens without harming healthy cells or tissue (¶0067). Thus, the taught concentration range overlaps with the claimed range. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the concentration of peroxy α-keto carboxylic acid of Ingram by selecting the concentration within the claimed range, similar to that disclosed/suggested by Ingram, in order to provide low concentrations to kill highly resistant pathogens without harming healthy cells or tissue, as suggested in ¶0022 of Ingram and as it has been held that a prima facie case of obviousness exists when the claimed ranges overlap with ranges disclosed by the prior art. See MPEP § 2144.05 (I). Further, one having ordinary skill in the art would be motivated to tailor the concentration of peroxy α-keto carboxylic acid to be 0.04% in order to provide a low concentration to kill highly resistant pathogens without harming healthy cells or tissue.
Regarding claim 2, Ingram discloses all the limitations as discussed above for claim 1.
Ingram further discloses wherein the negative pressure source is further adapted to provide negative pressure to the therapeutic environment before, during or after delivery of the antimicrobial solution to the therapeutic environment (104 is further adapted to provide negative pressure to the therapeutic environment before, during or after delivery of the antimicrobial solution to the therapeutic environment: ¶0075). 
Regarding claim 3, Ingram discloses all the limitations as discussed above for claim 1.
Ingram further discloses a processor (a controller 110: ¶0048 and Fig. 1A) operatively coupled to the negative-pressure source (104) to provide a target pressure to the therapeutic environment in a pressure control mode (¶0054 and 0076).
Regarding claim 4, Ingram discloses all the limitations as discussed above for claim 3.
Ingram further discloses wherein the pressure control mode is a continuous pressure mode (a continuous pressure mode is indicated by solid line 201 and dotted line 202 in Fig 2A: ¶0013, 0055, and 0077). 
Regarding claim 5, Ingram discloses all the limitations as discussed above for claim 3.
Ingram further discloses wherein the pressure control mode is an intermittent pressure mode (an intermittent pressure mode is indicated by solid lines 201, 203 and 205 in Fig. 2A: ¶0013, 0055, and 0078).
Regarding claim 6, Ingram discloses all the limitations as discussed above for claim 1.
Ingram further comprises a processor (a controller 110: ¶0048 and Fig. 1A) operatively coupled to the negative-pressure source (104) to provide a variable target pressure to the therapeutic environment in a dynamic pressure mode (a variable target pressure (VTP) is controlled by 110 that varies in a dynamic pressure mode: ¶0057 and 0079).
Regarding claim 7, Ingram discloses all the limitations as discussed above for claim 1.
Ingram further comprises a processor (a controller 110: ¶0048 and Fig. 1A) operatively coupled to the positive-pressure source (116) to provide the antimicrobial solution to the therapeutic environment in a predetermined dosage (¶0080).
Regarding claim 8, Ingram discloses all the limitations as discussed above for claim 1.
Ingram further comprises a processor (a controller 110: ¶0048 and Fig. 1A) operatively coupled to the positive-pressure source (116) to provide the antimicrobial solution to the therapeutic environment for a predetermined time (¶0081).
Regarding claim 9, Ingram discloses all the limitations as discussed above for claim 1.
Ingram further comprises a processor (a controller 110: ¶0048 and Fig. 1A) operatively coupled to the positive-pressure source (116) to provide the antimicrobial solution to the therapeutic environment at a predetermined rate over time (¶0082).
Regarding claim 10, Ingram discloses all the limitations as discussed above for claim 1.
Ingram further comprises a processor (a controller 110: ¶0048 and Fig. 1A) operatively coupled to the negative-pressure source (104) and the positive-pressure source (116) to provide negative pressure to the therapeutic environment prior to providing the antimicrobial solution to the therapeutic environment (¶0083). 
Regarding claim 11, Ingram discloses all the limitations as discussed above for claim 1.
Ingram further comprises a processor (a controller 110: ¶0048 and Fig. 1A) operatively coupled to the negative-pressure source (104) and the positive-pressure source (116) to provide negative pressure to the therapeutic environment after providing the antimicrobial solution to the therapeutic environment (¶0084).
Regarding claim 12, Ingram discloses all the limitations as discussed above for claim 1.
Ingram further comprises a processor (a controller 110: ¶0048 and Fig. 1A) operatively coupled to the negative-pressure source (104) and the positive-pressure source (116) to provide negative pressure to the therapeutic environment while providing the antimicrobial solution to the therapeutic environment (¶0085).
Regarding claim 13, Ingram discloses all the limitations as discussed above for claim 1.
Ingram further comprises a processor (a controller 110: ¶0048 and Fig. 1A) operatively coupled to the negative-pressure source (104) and the positive-pressure source (116) to provide negative pressure to the therapeutic environment and to provide the antimicrobial solution to the therapeutic environment, wherein at least one of the negative pressure and the antimicrobial solution are provided in a repeating manner (¶0068).
Regarding claim 16, Ingram discloses all the limitations as discussed above for claim 1.
Ingram further comprises wherein the peroxy a-keto carboxylic acid is peroxy pyruvic acid (Abstract, ¶0006-0008, 0020, 0069, and 0089).
Regarding claim 18, Ingram discloses all the limitations as discussed above for claim 1.
Ingram further comprises wherein the tissue interface (108) is a manifold (the tissue interface 108 is a manifold 140: ¶0037 and Fig. 1) comprising a porous foam material having interconnected pores (the manifold 140 is a porous foam material having interconnected pores: ¶0038) for distributing the antimicrobial solution to the therapeutic environment (¶0090-0091).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                      /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781